DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
		
Response to Arguments
	In response to the terminal disclaimer filed 08/25/2022, the double patenting rejections have been withdrawn
Applicant’s arguments, see pg. 1, filed 08/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kondo (US 20150367898 A).
Applicant’s arguments, see pg. 3, filed 08/25/2022, with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramsey (US 20070216147 A1).
Applicant’s arguments, see pg. 4, filed 08/25/2022, with respect to claim 20 have been fully considered and are persuasive.  The 103 rejection of claim 20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Kondo (US 20150367898 A1).
With respect to claim 1, Just discloses: A chassis for a vehicle, the chassis comprising: a frame having a first end and an opposing second end, the frame including: a first frame rail (22, Fig. 2) defining a first channel; a second frame rail (24) defining a second channel, the second frame rail spaced from the first frame rail; and a cross member assembly (1) coupled to the first end of the frame and extending between the first frame rail and the second frame rail, the cross member assembly including: a first end plate (4) positioned within and releasably received by the first channel of the first frame rail; a second end plate (6) positioned within and releasably received by the second channel of the second frame rail; and a cross member (8) extending between the first end plate and the second end plate.
Just is silent in teaching: the cross member includes a front plate extending between the first end plate and the second end plate and (b) an upper plate extending from the front plate at an angle, the upper plate including (i) a first flange that engages with and extends along a first upper edge of the first end plate and (ii) a second flange that engages with and extends along a second upper edge of the second end plate.
Kondo discloses a similar chassis for a vehicle comprising: a cross member (40, Fig. 6) including a front plate (41) extending between a first end plate (20) and a second end plate (20) and an upper plate (42) extending from the front plate at an angle, the upper plate including a first flange (C) that engages with and extends along a first upper edge of the first end plate and a second flange (C) that engages with and extends along a second upper edge of the second end plate. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Just in view of Kondo to include a cross member with the claimed structure to arrive at the claimed invention and to provide a cross member structure with removable end plates. Such a person would have been motivated to make the modification to provide a structure that does not require the replacement of an entire cross member assembly in the event that a single end plate is damaged. 
With respect to claim 2, Just in view of Kondo discloses: the chassis of claim 1, wherein the first end plate (Just; 4) defines a first tow eye (28) and the second end plate (6) defines a second tow eye (28).
With respect to claim 3, Just in view of Kondo discloses: the chassis of claim 1, wherein the first end plate (Just; 4, Fig. 1) defines a first tie down (28) and the second end plate (6) defines a second tie down (28). 
With respect to claim 4, Just in view of Kondo discloses: the chassis of claim 1, wherein the first end plate (4) defines a first plurality of apertures (18) positioned to facilitate releasably coupling the first end plate to the first frame rail with a first plurality of fasteners ("screws", paragraph [0022]), and wherein the second end plate (6) defines a second plurality of apertures (18) positioned to facilitate releasably coupling the second end plate to the second frame rail with a second plurality of fasteners ("screws", paragraph [0022]).
With respect to claim 6, Just in view of Kondo discloses all of the features as set forth above but only discloses a front cross member assembly rather than a first and second cross member assembly at opposing ends of first and second frame rails. 
However, before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Just to have a second cross member assembly at an opposing end of the frame to arrive at the claimed invention. Such a modification would have been obvious because it is merely a duplication of parts (see MPEP 2144.04 VI. B.) and such a person would have been motivated to make the modification to stabilize a vehicle at both ends of its frame.
With respect to claim 8, as modified above in view of Kondo, Just discloses: the second cross member assembly includes: a third end plate positioned within and releasably received by the first channel of the first frame rail; a fourth end plate positioned within and releasably received by the second channel of the second frame rail; and a second cross member extending between the third end plate and the fourth end plate. 
Just, as modified is considered to disclose these features because the modification above to duplicate the first cross member assembly to provide a second cross member assembly would also include duplicating the end plates and positioning them within the first and second frame rails respectively as was disclosed with the first cross member assembly.
With respect to claim 9, Just in view of Kondo discloses all of the features as set forth above but is silent in teaching: the first frame rail and the second frame rail are a first set of frame rails having a first length, and wherein the first set of frame rails is interchangeable with a second set of frame rails having a second length different than the first length. However, before the effective filing date, It would have been an obvious matter of design choice to provide frame rails of different lengths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Such a person may be motivated to use shorter frame rails for a vehicle that is intended for urban use where turns are tighter. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Kondo (US 20150367898 A1) as applied to claim 1 above, and further in view of Ramsey (US 20070216147 A1).
With respect to claim 5, Just in view of Kondo discloses all of the features as set forth above but is silent in teaching: a first support bracket extending at an angle between the first frame rail and the first cross member and a second support bracket extending at an angle between the second frame rail and the first cross member.
Ramsey discloses a chassis for a vehicle comprising a cross member (148, Fig. 1), a first support bracket (161) extending at an angle between a first frame rail and the cross member, a second support bracket (161) extending at an angle between the second frame rail and the first cross member. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Just in view of Kondo in further view of Ramsey to include support brackets to arrive at the claimed invention and to strengthen the vehicle chassis. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Kondo (US 20150367898 A1) as applied to claim 6 above, and further in view of Fleming (US 20040148778 A1).
With respect to claim 7, Just as modified above in view of Kondo discloses all of the features except: the second cross member assembly has a different structure than the first cross member assembly. 
Fleming discloses a similar chassis comprising a first and second cross member assembly (33/34, Fig. 6), wherein the second cross member assembly has a different structure than the first cross member assembly. Fleming further discloses that the use of differently structured cross bars is useful, “to meet a truck’s manufacturer’s particular requirements for strength, engine position, and other requirements”.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Just in view of Kondo in further view of Fleming to arrive at the claimed invention and to provide a cross member for a truck that meets the truck’s manufacturing requirements for strength and engine position. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Kondo (US 20150367898 A1) as applied to claim 9 above, and further in view of Most (US 20030067152 A1).
With respect to claim 10, Just in view of Kondo discloses all of the features as set forth above but is silent in teaching: a first lift structure coupled to the frame proximate the first end of the frame; and a second lift structure coupled to the frame rearward of the first lift structure; wherein a position of the second lift structure is variable based on a length of the frame; and wherein the first lift structure is positioned in a consistent location relative to the first end of the frame regardless of the length of the frame.
Most discloses a similar chassis having a first lift structure (50, Fig. 2) coupled to a frame (40) proximate a first end of the frame and a second lift structure (50) coupled to the frame rearward of the first lift structure. Regarding the limitations in claim 9 associated with the positions of the first and second lift structure, it would have been obvious to a person having ordinary skill in the part position the lift structures anywhere along the vehicle's frame to arrive at the claimed invention because such a modification is merely a rearrangment of parts (see MPEP 2144.04 VI. C.). Such a person would have been motivated to make the modifications to adjust the weight distribution over the vehicle frame. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Just in view of Kondo in further view of Most to provide a first and second lift structure to provide mounting options for a floor panel as taught by Most (see paragraph [0019]).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Kondo (US 20150367898 A1) as applied to claim 1 above, and further in view of Von Mayenburg (US 6286868 B1).
With respect to claim 11, Just in view of Kondo discloses all of the features as set forth above but is silent in teaching: a frame liner coupled to an interior surface of the first frame rail and the second frame rail. 
Von Mayenburg discloses a similar chassis having a first frame rail and a second frame rail (frame rails illustrated, not numbered, Fig. 3) and a frame liner (72/70) coupled to an interior surface of the first and second frame rail respectively. Von Mayenburg discloses that the frame liners are useful for reinforcing areas of high stress (see Col. 2, LL. 24-26). 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Just in view of Kondo in further view of Von Mayenburg to include frame liners to arrive at the claimed invention and to reinforce the frame. 
With respect to claim 12, Just in view of Kondo and in further view of Von Mayenburg discloses: a position of the frame liner (Von Mayenburg; 70/72, Fig. 3) is variable (see Col. 2, LL. 24-26). Since Von Mayenburg discloses using frame liners of different lengths, Von Mayenburg also discloses frame liners with a variable position since frame liners of different lengths cannot cover exactly the same areas of frame rail. 
With respect to claim 13, Just in view of Kondo and in further view of Von Mayenburg discloses: a first frame liner having a third length, and wherein the first frame liner is interchangeable with a second frame liner having a fourth length different than the third length (see “variable”, Col. 2, LL. 24-26). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Kondo (US 20150367898 A1) as applied to claim 1 above, and further in view of Ebert (EP 1640251 B1).
With respect to claim 14, Just in view of Kondo discloses all of the features as set forth above but is silent in teaching: a reinforcement assembly coupled to an exterior surface of the first frame rail and the second frame rail, the reinforcement assembly including at least one longitudinal reinforcement member and a plurality of plates coupled to the at least one longitudinal reinforcement member, the plurality of plates coupled to the exterior surface of the frame along a length of the frame.
Ebert discloses: a similar chassis having a reinforcement assembly coupled to an exterior surface of a first frame rail (4, Fig. 5) and a second frame rail (see Fig. 4), the reinforcement assembly including at least one longitudinal reinforcement member (5, Fig. 4) and a plurality of plates (20/21, Fig. 5) coupled to the at least one longitudinal reinforcement member, the plurality of plates coupled to the exterior surface of the frame along a length of the frame. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Just in view of Kondo in further view of Ebert to have a reinforcement assembly to arrive at the claimed invention and in order to strengthen the chassis. 
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 20040148778 A1) in view of Ramsey (US 20070216147 A1).
With respect to claim 15, Fleming discloses: A chassis for a vehicle, the chassis comprising: a frame having a first end and an opposing second end, the frame including: a first frame rail (27, Fig. 6); a second frame rail (27) spaced from the first frame rail; a first cross member (33) coupled to the first end of the frame and extending between the first frame rail and the second frame rail; and a second cross member (34) coupled to the opposing second end of the frame and extending between the first frame rail and the second frame rail; wherein at least one of the first cross member is releasably coupled (see paragraph [0040] and brackets 22, Fig. 2) to the first end of the frame or the second cross member is releasably coupled to the opposing second end of the frame.
Fleming is silent in teaching: a first support bracket extending at an angle between the first frame rail and the first cross member, the first support bracket releasably coupled to the first frame rail and the first cross member; a second support bracket extending at an angle between the second frame rail and the first cross member, the second support bracket releasably coupled to the second frame rail and the first cross member.
Ramsey discloses a chassis for a vehicle comprising a cross member (148, Fig. 1), a first support bracket (161) extending at an angle between a first frame rail and the cross member, a second support bracket (161) extending at an angle between the second frame rail and the first cross member. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Fleming in view of Ramsey to include support brackets to arrive at the claimed invention and to strengthen the vehicle chassis. 
Regarding the limitation that the support brackets are releasably connected to the frame rail, it is noted that making components separable when there are desirable reasons to make components separable is an obvious modification (see MPEP 2144.04 V. C.). In this instance, a person of ordinary skill in the art before the time of filing would have found it obvious to releasably couple the support brackets to the frame rails so that the support brackets could be more easily replaced if damaged. 
With respect to claim 16, Fleming in view of Ramsey discloses: the chassis according to claim 15, wherein a first plate (Fleming; 38, Fig. 6) coupled to a first lateral end of the first cross member, the first plate releasably coupled to the first frame rail (see paragraph [0040]); and a second plate (38) coupled to an opposing second lateral end of the first cross member, the second plate releasably coupled to the second frame rail.
With respect to claim 17, Fleming in view of Ramsey discloses: the chassis according to claim 16, wherein the first frame rail (Fleming; 27, Fig. 6) defines a first channel (interior surface of frame rail), wherein the second frame rail (27) defines a second channel (interior surface of frame rail), wherein the first plate (38) is positioned within the first channel of the first frame rail, and wherein the second plate (38) is positioned within the second channel of the second frame rail.
With respect to claim 18, Fleming in view of Ramsey discloses: the chassis according to claim 16, wherein the first cross member (Fleming; 33) has (i) a first flange (portion of 33 bolted to 38, see Fig. 6) positioned to interface with and that is coupled to the first plate (38) and (ii) a second flange (portion of 33 bolted to 38 on opposing side of cross member 33) positioned to interface with and that is coupled to the second plate (38).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 20040148778 A1) in view of Ramsey (US 20070216147 A1) as applied to claim 15 above, and further in view of Von Mayenburg (US 6286868 B1).
With respect to claim 19, Fleming in view of Ramsey discloses all of the features as set forth above but is silent in teaching: at least one of: 
(i) a reinforcement assembly including at least one longitudinal reinforcement member and a plurality of plates coupled to the at least one longitudinal reinforcement member, the plurality of plates coupled to an exterior surface of the first frame rail and the second frame rail; 
(ii) a frame liner coupled to an interior surface of the first frame rail and the second frame rail, wherein at least one of a position or a length of the frame liner is variable; or 
(iii) a first lift structure coupled to the frame proximate the first end of the frame and a second lift structure coupled to the frame rearward of the first lift structure, wherein a position of the second lift structure is variable.
Von Mayenburg discloses a similar chassis having a first frame rail and a second frame rail (frame rails illustrated, not numbered, Fig. 3) and a frame liner (72/70) coupled to an interior surface of the first and second frame rail respectively. Von Mayenburg discloses that the frame liners are useful for reinforcing areas of high stress (see Col. 2, LL. 24-26). 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Fleming in view of Ramsey in further view of Von Mayenburg to include frame liners to arrive at the claimed invention and to reinforce the frame. 

Allowable Subject Matter
Claims 20 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616